 PLYMOUTH TOWING COMPANY651PlymouthTowingCompany,Inc.andInlandBoatmen'sUnion of the Seafarers InternationalUnion of North America,Atlantic,Gulf,Lakesand Inland Waters District,AFL-CIO,Petitioner.Case I1-RC-2886September 25, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCFIAND MEMBERSBROWNAND ZAGORIAPursuant to a stipulation for certification uponconsent election executed on March 27, 1969, anelection by secret ballot was conducted by mailedballots under the direction and supervision of theRegionalDirectorforRegion 11 among theemployees in the appropriate unit. On May 1, 1969.the parties were furnished with a tally of ballotswhich showed that of approximately seven eligiblevoters, seven ballots were cast of which three werefor,and two against, the Petitioner. Two ballotswerechallenged.Thechallengedballotsaresufficient in number to affect the results of theelection.The Employer and the Petitioner filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8. as amended,theRegional Director conducted an investigation ofthe challenged ballots and the Employer's objectionsand, on July 10, 1969, issued and duly served uponthe parties his Report on Challenges and Objections,inwhich he recommended that the Employer'sobjections be overruled; that both of the challengesbe sustained; and that appropriate certification heissued in view of his disposition of the challenges,theRegionalDirectordidnotpassupon thePetitioner'sobjectionsTheEmployer and thePetitioner filed timely exceptions to the RegionalDirector's Report. and brief's in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(e)(I )and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All crew personnel employed by the Employer onitsvessels operating out of its Plymouth. NorthCarolina, operations,excluding captains, the chiefengineer,guards and supervisors as defined in theAct.5.TheBoard has considered the RegionalDirector'sReport and the exceptions and briefs ofthe parties,and hereby finds that the Employer'sexceptionstotheRegionalDirector'srecommendation that the Employer'sobjections beoverruled raise no issues of fact or law whichrequirereversaloftheRegionalDirector'srecommendation.'The Regional Director,citingEllandWalker.151NLRB 636, recommended that the challenge totheballotof employee Emmett Rice,Jr.,besustained on the ground that Rice was dischargedbefore the ballots were counted The Union exceptedto this recommendation.The Board has held thatemployees employed on the eligibility date and onthe date of election are eligible to vote despite anyintention to quit immediately after the election 2Because Rice was employed on the eligibility dateand also on the day he cast his ballot.' while theelectionwas in progress.we find that he met theBoard'seligibilityrequirements.Therefore,thechallenge to his ballot is overruled.As we have overruled the Employer'sobjectionsand the challenge to the ballot of employee EmmettRice, Jr..we shall direct that the Regional Directoropen and count that ballot and issue a revised tallyof ballots. In the event the revised tally shows that amajority of the valid votes were for the Petitioner,the Regional Director shall issue a Certification ofRepresentativeHowever, if no union majority isestablished by the revised tally of ballots,we shallfurther direct that the Regional Director issue aSupplementalReportonObjectionsmakingrecommendations with regard to the Petitioner'sobjections.ORDERItishereby ordered that the challenge to theballotofDennisSwain be, and it hereby is.sustained, that the challenge to the ballot of EminittRice, Jr., he, and it hereby is, overruled, and thatEmployer's objections be, and they hereby are,overruled.IT IS FURTHLR ORDI RLD that as part of theinvestigation to ascertain representatives for thepurposesofcollectivebargainingamong theemployees of Plymouth Towing Company, Inc.. onitsvessels operating out of' its Plymouth, North'In the absenceof exceptionsthereto, weadopt,pro forma.the RegionalDirector'srecommendation that the challengeto the ballot of employeeDennis Swainbe sustained'PersonalProductsCorporation,114NLRB 959, 961,WhitingCorporation,99 NLRB 117, 122-123`SeeOregon Washington Telephone Company,123NLRB 339178 NLRB No. 105 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarolina,operations,inanappropriateandstipulated unit, the Regional Director for Region 11shall,pursuant to the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,within 10 days from the date of this Order, openand count the ballot of Emmitt Rice, Jr., and,thereafter, prepare and cause to be served upon theparties a revised tally of ballots, including thereinthe count of said challenged ballots.IT IS FURTHER ORDERED that in the event that therevised tally of ballots shows the Petitioner to havereceived a majority of the valid ballots cast, theRegionalDirector shall issue a certification ofrepresentative to the Petitioner.IT IS FURTHERORDERED that Should the revised tallyof ballots show that the Petitioner has not received amajorityof the valid ballots cast the RegionalDirector shall issue a SupplementalReport onObjections making recommendations with regard toPetitioner's objections.